December 8, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
  KATZ BOUTIQUE 1, KATZ BOUTIQUE 2, KATZ BOUTIQUE 3, KATZ
  BOUTIQUE 5, KATZ BOUTIQUE 6 AND KATZ BOUTIQUE 7, Appellant

NO. 14-15-00803-CV                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

      Today the Court heard appellant's motion to dismiss the appeal from the
order signed by the court below on September 2, 2015. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Katz Boutique 1, Katz Boutique 2, Katz Boutique 3, Katz Boutique 5,
Katz Boutique 6 and Katz Boutique 7.

      We further order that mandate be issued immediately.

      We further order this decision certified below for observance.